                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

MICKEY DEANGELO MASON,                        )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )             Case No. 17-cv-867-NJR-RJD
                                              )
WILLIAM SPILLER, et al.,                      )
                                              )
       Defendants.                            )

                                            ORDER

DALY, Magistrate Judge:

        Before the Court is Plaintiff’s Motion for Leave to File Third Amended Complaint (Doc.

93). On August 15, 2017, Plaintiff Mickey Mason, an inmate in the custody of the Illinois

Department of Corrections (“IDOC”), filed this lawsuit pursuant to 42 U.S.C. §1983 alleging his

constitutional rights were violated while he was incarcerated at Menard Correctional Center

(“Menard”). Plaintiff, through counsel, previously filed an Amended Complaint setting forth the

following claims:

       Count 1:       Eighth Amendment – Excessive Force against Orange Crush Officers and
                      Defendant Spiller

       Count 2:       Eighth Amendment – Failure to Intervene against Orange Crush Officers

       Count 3:       Eighth Amendment – Deliberate Indifference against Orange Crush
                      Officers and Defendant Spiller

       Plaintiff’s proposed Third Amended Complaint adds 28 new Defendants. Plaintiff seeks

leave to name the 28 Defendants as the “Orange Crush Officers” previously identified by a generic

designation. Plaintiff identified the newly named Defendants from responses to Requests for

Production which identified the name(s) of the “Orange Crush” officers working at Menard

                                          Page 1 of 3
Correctional Center on April 1, 2016 at the East Wing, Gallery 7. The Court is unable to discern

whether the discovery responses actually identified all 28 newly named Defendants as “Orange

Crush” officers working at Menard in the East Wing, Gallery 7 on April 1, 2016. Plaintiff’s

proposed complaint alleges each and every one of the 28 newly identified Defendants inflicted

violence upon Plaintiff that was excessive and unnecessary and that the infliction of the violence

was willful, intentional, malicious, and/or done with a reckless indifference and callous disregard

for his rights. The proposed complaint also alleges each of the 28 new Defendants failed to

intervene and acted with deliberate indifference.

       Plaintiff’s proposed complaint names the newly identified officers, but fails to make

specific factual allegations against the newly named Defendants. Plaintiff states a number of

allegations in the “Background” section that “Orange Crush” ordered a strip search and an Orange

Crush tactical officer forcibly pushed him and grabbed him by the back of the neck and choked

him, however, Plaintiff fails to identify which of the newly named Defendants engaged in these

actions against him.

       Federal Rule of Civil Procedure 15(a) provides that a party may amend a pleading and that

leave to amend should be freely given "when justice so requires." The Seventh Circuit recognizes

that "the complaint merely serves to put the defendant on notice and is to be freely amended or

constructively amended as the case develops, as long as amendments do not unfairly surprise or

prejudice the defendant." Toth v. USX Corp., 883 F.2d 1297, 1298 (7th Cir. 1989); see also

Winger v. Winger, 82 F.3d 140, 144 (7th Cir. 1996). “Reasons for finding that leave should not

be granted include undue delay, bad faith or dilatory motive on the part of the movant, repeated

failure to cure deficiencies by amendments previously allowed, undue prejudice to the opposing

party by virtue of allowance of the amendment, [and] futility of amendment.” Airborne Beepers
                                         Page 2 of 3
& Video, Inc. v. AT & T Mobility LLC, 499 F.3d 663, 666 (7th Cir. 2007).

       In conclusory fashion, Plaintiff asserts his excessive force, failure to intervene, and

deliberate indifference claims against all 28 newly identified Defendants. Plaintiff, however, fails

to set forth factual allegations of the newly named Defendants’ personal involvement in the alleged

excessive force, failure to intervene, or deliberate indifference claims. The Court finds futility of

amendment and declines leave to amend the complaint. The parties have been granted an

extension of the discovery deadline.       Plaintiff is advised to use the discovery process to

specifically identify the “Orange Crush” officers personally involved in the strip search, alleged

use of force, and escort of Plaintiff.     Plaintiff’s Motion for Leave to File Third Amended

Complaint (Doc. 93) is DENIED.

IT IS SO ORDERED.

DATED: June 20, 2019

                                                      s/ Reona J. Daly
                                                      Hon. Reona J. Daly
                                                      United States Magistrate Judge




                                            Page 3 of 3
